By a decree entered October 6, 1886, in a petition in equity.Edward G. Farmer v. Farmer, Girsch  Company, Amasa F. Eddy was appointed receiver of the said Farmer, Girsch  Company, pursuant to Pub. Stat. R.I. cap. 237, § 13. The decree appointing the receiver directed him to convert into money the property of which he took possession as receiver, "and marshal and distribute the same among the several creditors of said Farmer, Girsch  Co., and of said Edward G. Farmer, Jun., and Charles W. Girsch, as this court shall, upon application of the said receiver, hereafter order. who shall come in and prove their claims by making an affidavit of the amount of the same, and filing the same with said receiver within ninety days from the first publication of the notice hereinafter required, and all creditors failing so to prove their claims shall be debarred from all dividends hereunder." Notice was ordered by mail to all creditors whose names were on the books of the debtors and by publication twice a week for two weeks in a daily paper published in the city of Providence.
After the lapse of the ninety days the receiver Eddy filed his petition for instructions, setting forth certain claims which appeared on the debtor copartnership's books, which were just debts, but which the creditors, through ignorance or inadvertence, had neglected to prove as above provided; and asking that the time to prove them might be extended, and that he might be allowed to pay a dividend on them; also setting forth certain other claims which had been sworn to as above provided, but which the receiver believed to be "pretended and false claims," and asking what course of conduct he should adopt in regard to them.
The court advises the receiver to disallow any claims which he considers not true and *Page 475 
just, leaving the claimants to come to this court upon exceptions to such disallowance, if they shall see fit, such exceptions to be filed in this court within thirty days after notice to them of the disallowance and of this condition.
The receiver represented, in support of his application for an extended time in favor of certain creditors, that the unproved claims amounted to only $125.34; that they were divided among fourteen specified claimants; that he was satisfied the claims were just; that he had nearly if not quite enough money in his hands to pay all the just claims proved and unproved; that he had conferred with nearly all the creditors who had proved their claims, and that they were willing the time should be extended.
The court will allow the creditors whose names are mentioned in the schedule annexed to the petition thirty days from the entry of an order hereon within which to prove their claims, as provided in the order heretofore made in said matter.